Citation Nr: 1108814	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1969 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for PTSD. 

In January 2010 the Board remanded the claim for further development which has been completed. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat and there is no independent verification of a stressor in service to support a diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding that the Veteran has PTSD as a result of his service in the military.


CONCLUSION OF LAW

The criteria for service connection for post traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice in a June 2004 letter. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.   

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records and assisted the Veteran in obtaining evidence.  No examination has been ordered as, in the absence of a stressor event, there is no possibility of a valid diagnosis of PTSD.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by competent evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  See, generally, Cohen, supra; 38 C.F.R. § 4.125.

As the Veteran's claimed stressors are not combat related, whether he engaged in combat with the enemy under 38 C.F.R. § 3.304(d) is not for consideration.  Similarly, as the Veteran's claimed stressor does not include fear of hostile military action, 38 C.F.R. § 3.304(f)(3) (effective July 10, 2010), is not for consideration. 

Where a Veteran alleges non-combat stressors, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

'Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD.' Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

The Veteran served in Vietnam however none of his claimed stressors are related to combat and must be corroborated. 

The Veteran contends that he was assaulted three times during service.  The first incident took place upon the U.S.S. Catamount where the Veteran was confronted by two men on the catwalk who called him a faggot, picked him up and held him upside down over the handrail.  They took his money and threatened to throw him overboard if he reported the incident or failed to give them cash.  The second incident occurred when the ship was docked at Subic Bay.  A petty officer called him a faggot and tried to push him over the handrail on the lower catwalk but the Veteran kneed him in the groin.  The petty officer threatened to get even.  The third incident occurred when the Veteran was standing watch.  The same petty officer walked up to him with a bottle of beer in his hand, poured the beer over his head and tried to hit him with the bottle but the bottle fell into the water.  The petty officer called him a faggot and said he would get the Veteran back when he was standing watch.  The Veteran reports that he always took rope with him and tied himself to the handrail when he was standing watch as he was constantly in fear of his life.  The Veteran contends that he is still haunted by the threats and extortion in service. 

The Veteran stated that he never reported any of the assaults due to threats on his life. 

Service treatment and personnel records are silent as to any assault incidents in service.  The Veteran's Personnel file does not reflect any disciplinary action for changes in behavior. 

In an August 2004 letter the Veteran's brother reported that the Veteran has had a drug problem for 33 years.  He is depressed and does not get along with other people.  He is very combative and gets in fights with his brother and other people.  His brother stated "[h]e has told me what happened in the Navy, and I believe the fear from those incidents has played a big role in his problems."  His brother also reported that the Veteran has had serious problems that started when he was in the Navy.

The Veteran began receiving treatment for his mental health issues at the VA in January 2003.  At his first mental health assessment, in January 2003, he reported being beaten at a boy's home when he was 12 years old.  No incidents in service were identified.  He also reported an alcoholic father and stepfather and that he had a history of excessive alcohol abuse which began in service. 

At an April 2004 psychiatric evaluation the Veteran denied any issues of abuse in his life.  

In a June 2004 treatment note the Veteran reported the incident of being held upside down on the catwalk and having his life threatened in service. 

In July 2004 he reported that he received significant physical abuse at a boy's ranch for several years as a teen and that it set the stage for many of his present problems.  He also reported having his life threatened for extortion while in service. 

In September 2004 the Veteran reported that sailors tried to kill him three times in service. 

In March 2005 the Veteran identified his stressors as physical abuse at a boy's ranch and emotional abuse in the Navy; however he was not diagnosed with PTSD at the time. 

In a May 2005 VA evaluation in response to a consult to the PTSD clinic, the examiner concluded that the Veteran appears to more likely than not be experiencing a PTSD condition with uncertain etiology, but possibly multidetermined from childhood experiences, physical abuse, and other traumatic events, possibly related also to experiences in the Navy as detailed in a letter [from the Veteran] to the VA.  

In a May 2005 determination, the Social Security Administration determined the Veteran to be disabled beginning July 2004 due to affective mood disorders and hypertension.  The associated medical assessment noted the Veteran to have anxiety disorder and PTSD; however the conclusion identified the reason the Veteran was unable to work to be due to depressive symptoms. 

In a May 2005 private psychological assessment the Veteran reported having PTSD as well as a history of emotional abuse at a boy's ranch and in the Navy.  He reported shake downs for money, threats of assault and threats against his life in the Navy.  The Veteran was noted to possibly have a long history of depression and he reported a long history of alcohol and cannabis abuse.  The Veteran was diagnosed with major depression and anxiety disorder.  He was not diagnosed with PTSD.

In a January 2008 a clinical interview was conducted by a private psychological testing center.  The Veteran reported a history of being diagnosed with PTSD and that he is on disability due to PTSD and depression.  He reported being hit with belts at a boy's ranch and the incident of being attacked by sailors who tried to kill him twice by pushing him over the upper deck, and being attacked by a beer bottle.  A diagnosis of major depressive disorder, dysthymic disorder and PTSD was provided; however no basis for the diagnoses was identified. 

None of the Veteran's claimed "stressors" have been independently verified, nor has any objective information been submitted to corroborate the claimed stressors. 

The VA medical treatment records evidence that the Veteran first sought treatment for mental health issues in January 2003, 33 years after service.  Additionally, the Veteran did not report any in-service incidents to his treatment providers for more than a year.  It was not until around the time that the Veteran filed his claim for PTSD that he started reporting any in service incidents.  

The Veteran has been diagnosed with PTSD since May 2005, based partially on his self-reported experiences in the Navy and partially on his childhood experiences.  Although the Veteran has been diagnosed with PTSD, his diagnoses are based on his uncorroborated self-reported history of non-combat stressors.  To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must conform to 38 C.F.R. § 4.125(a), and must be based either on a claim or account of events during demonstrated combat, or on verified stressors.  No probative weight may be assigned to a diagnosis of PTSD based on the Veteran's unverified stressors.

While the Veteran's brother reported being told about "incidents" in service he did not provide any details as to what the incidents were, nor did he report when he was told about the incidents.  His brother's statement that he was told about "incidents" does not corroborate the Veteran's claimed in service stressors.  

The Veteran has reported a long history of cannabis and alcohol abuse.  While this fact has been considered, it does not corroborate the Veteran's claimed in service stressors. 

The Veteran contends that he has PTSD and that it is related to service, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis of his claimed PTSD disability, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the fact that no probative weight may be assigned to a diagnosis of PTSD based on the Veteran's account of unverified non-combat stressors.  See Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is no diagnosis of PTSD based on a verified stressor.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for PTSD is denied. 


___________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


